Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 1 of 15 Page ID #:6




                                                   Exhibit A
           Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 2 of 15 Page ID #:7
                                                                                           g-zr;lX1
                                                                           I   srcv,2723 @                                                             q.9.
Erecrm'cdyFIIEDbygr,BdorCodofc€lIirnh,CountyofLGAiEE|.!onO,Ult2O1912:34Pr,Sh€.riRCsllcr.Ex6oiiveOficerrcl€,bil,O,"r*[.,O"*,,O*


                                               SUMMONS                                                             alq,o Prla   u3o lE La   corrg
                                           (ctTActou JUDiCIAL)

          (AVSO AL OE{ANOADO):
           GENERAL DYNAMICS LAND SYSTEITa$ and DOES l'100'

          YOU ARE BENG SUED BY PI.AINTIFF:
          LO ESIA         MA
                      X O AiOO EL IETIANDANTQ                         :
           MATTHEWMADDI,.r}(


            babrr.
              you h.\,€ 30 CAIEIDAR DAYS     dllr tib rrtlrsrt rld bgd F9qr ]! !.!Ed m yo, b fl. r rrr !o ltsFrlo .t Uti. cq,!i.nd hl}! r aoDy
            lsrrod ol lho Cthifi. A 16r q ,tsrc cs[ !!dl ml p{DbC you You srltsl lBrolrl. ,nd bs h Fir9r logd bm It yq/ trad tr .out b h€rr Fl,
            6a. TtEr! ms, ba a (qln fut|r t,l.t yfl can ul. br Flr try .You                                                             @dE
            ffir   Sdt+l€ts   Crir ll'a',(g,rn{n..,g@'I             yorcout,   Eu,                                                                  b,8C(
            ur (g.rldqi E.hrrdErbn|!. f FU &mtiarqrrq(r! or ut!, you m.ylcotDc b,                           dl(r .rdrq,rry, ,t!lrr, ad Er y
            !n!y b d€o r,tEl irtrrrf,nhg torlr ha o.!t
               thlrt nr drt hEd r.slltirntt Yqr msy rnl b c.l tl e,ttsy dgl|| tliy. do noa lno,             ir ,tbln r. ,ou ,rEy [6t b rdl tr BlEnry



            @*irrEJdD.
             Tta'o fiOIAS DE CAfEuo,'Rlo.rcry,rd!     tt We b ufrogtfli.rt .lidty Brlc,bl*, g.C.oa iE l4lEDryx,5& lpt.rlb ene{,/E
            @by,tE,on ,f;afiqsou,,[*C d.'Eftatan&. UD cf o ur lW frld,da no ro qotq?/t Su rrrys.*l pq.scrffo dr,no g./aedd
            6 ,iorm,s t edc!,ra(,o d &o. q, Eocrlsr a, cp.n bdb. Er posab qa trya o bmtfr qa r,stdF/tdr arr pt sr rrTrDlrr.
            P,da .nfufia er b t ffir.h L qb y t ttffia              n d c.do da rtyra b A Abr.h W       (*rir.lJcclr.cagwr, .a b
            to&c|.br.rrf;a s@at/l,.tooqt aCgf e a {rd,rta crra g,p ptrrt Nr batud 4can4t # d *qEb a la qb
            q.rda,0 @             tt              No ata @& Erio Ft!{. er r!qr.r5L a b,Ep, pt fiFdl d e Fv lro4,8ttt-tlo I b alq b
            efl        s/*ty9.+?'DLry*,1f.q!fe"
                                     '|lf,da,r.ta
                                                                           .     ,,. -. -: ^.
            Nq.EnE da ql,tu rq*e dn An6 ab lrya           & gnF h hna da klog A d tu r,rbd. M
                                                        .r@nbu                                           l$d sgrl,,6r,
            (www.leitapcdI0.ria.qE), qt cl bttgde A$b & b Co.irt
                                                          - C.l[fr,,{!, Oru.rErtAcagA) o Ft16ttut tt @tldo @t b@b o.l
            *gbtbcE{'atoal@b. Aytsc fuby,la@tdqp.t'?{,D€tus aaqroasrybtco&ac[rb9 ghrg.runlnrra,tuc
            4E t@r*t.b qtc       tr0,m 6 rr* b fib,.M,t ddf .n d[do o oa qteh b arrya ao t @ (a.t.cclp, nqp N
            Na al e.8,ranfra.t h    a B b qh b @b N abdw d @,
               narn6               ot tle @ul iai
          (Et no,lDro y   Mi      &   ,a   cdra e9.' Supcrior Court of Los Angeles
           II   I N. Hill   Street, t,os Aagclcg CA 90012

          The mmq addEs8, and El€phoo. rumbe r d dslnlitrs dlomcy, or p&intff wlthoul sn 8ltom.y, b:
          (A                (Mn
                             y d,tttl,to.b rcfuio.tol               d@b
                                                                dd dg,nea(ffi., odc den'frd,nto qB no             t tc e0ogsdo, s):
             ',gj,b,t,la
           Paul  R. Kiesel (SBN I 19854), Melanie Palmcr (SBN 286752), KIESEL                          LAW LLP t648 Wilshirc Blvd-
           Beverly IIilIs, CA 90211; Tel: (310) t54-4444

                                   llJmmdrqttl'
          (P,!{nfied..rfrtrdl,do.d.c/iabaL6,allurrrdrrbPrDofdsdrric.o,SuttlrEns.(FOS{rorr.
                                              NOTICE TO fHE PERSOX SEnVED: You a.e sarvDd
                                              r.   l-]
                                              2.   t-l
                                                                                                                            La,.to

                                                          E       ccP lfo.ro (co,po."Uon)
                                                          E       CCP 4t6.20 (dsfurd corporatoo)                 CCP 416.70 (colr36rvsE )
                                                          l-]     cCP 41 6.,|{, (assodadofl or oerlnsshb)        CCP 41 6.90 (arhortscd pssm)
                                                          f-l
                                                         by
                                                                  oher (sp.dlr.'
                                                              por$nd ddlverl on (ddar:       5-zt-
                                                                            gUX      Or{S                                  Cab orcl,a   Hur ll at12o, {a
                                                                                                                                          .u.@rt.'a,eq
             Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 3 of 15 Page ID #:8

                                                                                     I gSiTCVr   2723
                                    Asqigied       tu dl Brp6es to:     Sprlng   Slret Counhqrso, Judidd Olfice|:   LaJra Seigle


gedronlrly   FILEO by         Cdn   o, Cdrorrla.   couny   d   LG ArEdaa on oafi 1/'2019 12:36 Pl, SE ri R. Crbr, Eeorive oficedolqt ol   Cort   by   K veo6,DaqJt O€.k

                         t   Paul R. Kiesel, Star€ Bar No. I 19854
                              kiesel@kiesel.low
                         t
                             Melanie Meneses Palrner, State Bar No. 285752
                              palmer@/iesel.lat
                         3
                             KIESEL LAW LLP
                         4   8648 Wilshire Boulevard
                             Beverly Hills, Califomia 9021 l-2910
                         5   Tel.:310-85+4444
                             Fax:310-854-0812
                         6
                             Jason A.    Itkin (Pro Hac Vice Pending)
                         7    j itki n@or no lditki n. co n
                             Noah M. Wexl* (Pro Hac Vice Pending)
                         8
                               nwe et@arnolditkin.com
                         I   ARNOLD & ITKIN LLP
                             5009 Memorial Drive
                        t0   Houston, Texas 77007
                             Telephone: (7 13) 222-3 800
                        ll   Facsimile: (7 13) 222-3850
                        l2 Attomeys for Plaintif
                           Matthew Maddux
                        l3
                        14
                                                        SI]PERIOR COURT OF THE STATE OF CALIFORNIA
                        l5                                 COUNTY OF LOS AhIGELES, CENTRAL DISTRICT
                        t6
                        t7 MATT}IEW MADDIIX                                                             CaseNo.       1SSTCV12723
                        l8                          Plaintiffs,                                         COTIPLAINT FOR DAMAGES AND FOR
                        l9                                                                              r.   NEGLIGENCE
                        20
                                                                                                        2.   STRICT PRODUCT LIABILITY
                             GENERAL DYNAMICS LAND SYSTEMS;                                             3.   BREACH OF WARRAIIITIES
                             and DOES l-100, inclusive,                                                 4.   E)GMPLARYDAMAGES
                        2l
                                                    Defendants.
                        22                                                                              DEMAND FORJURY TRIAL

                        23

                        24

                        25

                        26

                        27

                        28


                                                                                    COMPLAINT FOR DAMACES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 4 of 15 Page ID #:9




     I            COMES NOW, Plaintiff MATIIIEW MADDUX (hereinafter referenced as "Plaintiff'),

     2   in the above.entitled action and for causes of action against Defendants CENERAL DYNAMICS

     3   LAND SYSTEMS, a corporation (hercinafter GDLS); and DOES l-100, inclusive,                        and each       of
     4 them, who complains and alleges as follows:

     5                                           GENERAL ALLECATIONS

     6            l.       This is a civil action brought on behalf of Plaintiff for the injuries and economic

     7   damages sustained as         a direct and proximate result of the negligent and wrongful conduct of

     8   Defendants     in connection with the manufacturing, constructioq assembly, sale, and breach of
     9   warranties of the      MlAt    Abrams Tank (S/N 579692) and its component pdts that malfunctioned

    10   on or about April 16, 2017 at Marine Corps Air Ground Combat Center                 ('MCAGCC') in Twenty

    ll   Nine Palms, Califomia.

    t2            2.       Plaintiff alleges an amount in controveny in minimal jurisdictional limits of this

    l3 Court.
    t4            3.       At all times alleged herein Plaintiff Mafthew Maddux was in an on duty capacity
    l5   and drilling status as a member of ihe United States Marine Corp.

    t6            4.       GDLS is a Delaware Corporation that marufacnued, assembled, inspected, tested,

    t7 marketed, distributed and sold the MlAl Abrams Dain battle tank at issue in this matter.
    l8            5.       GDLS conducts substantial activities in and purposely avails itself of the laws of

    l9 Califomia       such that   it is at home in Califomia.

    20          6.         Ar all times material to this action, GDLS and/or their              predecessors   ir   interest

    2t   and/or is      subsidiaries, regutarly engaged          in   business   in califomiq including     advertising,

    ),, assembling, developing, distributing, inspecting, labeliug, manufacturing, marketing, producing,

    23   promoting, sellitr& testing, aDd/or training in the use of the          MlAl   Abrams.

    24            7.       GDLS regularly solicits and transacts business in, receives substantial revenues

    25   fronl   and/or disributes products in California.

    26            8.       It   was reasonably foreseeable to Defendant that the         MlAl     Abrams would be used

    27   by individuals including Plaintiffin the state of Califomia

    28            9.       GDLS has and continues to conduct business in the state of Califomia


                                                   COMPLAINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 5 of 15 Page ID #:10




      I                10.    GDLS committed tortious conduct withitr the state of Califomia'
      )                ll.    GDLS used or possessed property sihlated in the state ofCalifomia.

      3                12.    GDLS marketed, promoted, and sold its    MlAl   Abrams and other products and/or

      4 services in the state of Califomia.

      5
                       .|3.   GDLS's contacts with the state of Califomia were at all relevant times systematic

      6   and continuous such that the exercise of jurisdiction comports w'ith the notions fair play and

      7   subctantial justice.

      8                14.    GDLS tested, assembled, manufactured, markete4 and sold 0re          MlA]    Abmms

      9   main battle tank at issue in the incident giving rise to this suit and placed         it in the stream of
     10   commerce knowing that the tank u,ould be used by indMduals such as         Plaintiffin califomia.

     1l                15.    Upon information and belief, CDLS delivered the tank at issue to the United Statcs

     12   Marinc Corps in Califomia.

     t3                16.    GDLS may be served tkough its registered agent: Ug-.1QgIIg41@.,1Qg4p31lL

     t4 40500 Ann Arbor Road ErsL Sulte 201. Plvmouth. MI 4t170.
     l5                17.    The true names and capacities, whether individual, plural, corporate, pafilership,

     l6   associate,     or otherwise, of defendants DoEs l-100. inclusive, are unknown to Plaintiff who
     17   therefore sue said defendants by zuch fictitious names. The fulI extent of the facts linking such

     l8 fictitiously sued defendants is unknown to Plaintiff. Plaintiff is informed and believes,               and

     t9 thereupon atleges, that       each of the defendants designated herein as a DOE was, and is, negligenl

     )i   or in some other actionable manner, responsible for the evens and happenings hereinafter referred

          to, and thereby negligently, or in some other actionable manner, legally and proximalely caused
     ))   the hereinafter described injuries and damages to Plaintiff. Plaintiff will hereafter seek leave of

     23   the Court to amend this Complaint to show the defendanS' true names and capacities after the

     24   same bave been ascertained.

     25                lg.    Plaintiff   is   informed and believes, and thereupon alleges, that at     all   times

     26   mentioned herein, defendants, and each of them, including DOES l-100, inclusive, and each               of

     27   ther\    were ageflts, servants, employees, successors in intelest, and/or joint ventuers of their co-

     28   defendants, and were, as such, acting within the course, scope, and authority of said agenry,

          00523027-l

                                                     COMPLA]NT FOR DAMACES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 6 of 15 Page ID #:11




      I   employment, and/or venture, and that each and every defendant, as aforesaid. when acting as           a


      2   principa! was negligent in the selection and hiring ofeach and every other defendant      as an agent,

      t   servan! employer, successor in interest, and/or joitrt venturer.

      4           19.     This Court has jurisdiction of this matter pursuant to Califomia Code of Civil

      5   Procedures $$ 377.60 ar,d 3'77.61    for damages in excess of TWENTY-FIVE THOUSAND AND

      6   NO/100 DOLLARS ($25,000.00), exclusive of interest, costs and attomey fees.

      7           20.     Venue in this CouIt is proper pursuant to $ 395(a) ofthe California Rules of Civil

      8   Procedure as the incident and injury made the basis of this suit occurred ilt Los Angeles County.

      9                             TOLLING OF STATUTE O[' LIMITATIONS
     l0           21.     Plaintiff assert all applicable state statutory and common law rights and theories

     ll   related to the tolliDg or ext€nsion of any applicable statute of limitations, including equitable

     12   tolling, delayed discovery, discovery rule, and/or fraudulent cotrcealmcnt.

     l3           22.     Despite diligent investigation by Plaintiff into the cause       of his injuries   and

     14   damages. the natue of     Plaintiffs' injuries and damages and their relationship to any component

     l5 part of   the   MlAl   Abrams and/or lhe conduct of any party not specifical'ly named herein, was not

     I6 discovered, and through reasonable care and due diligence could not have been discovered, until        a


     17   date within the applicable statute of limitatiors for filing PlaintifPs claims. Thaefore, under

     t8 appropriate application      of the discovery rule, the addition of any additional       Defendant not

     l9 cureDtly named herein should       related back to the original date of this Complaint as Plaintiffs suit

     20   was filcd within the applicable statutory limitations period

     21                                       FIRST CAUSE OF ACTION

     22                                             (NEGLIGENCE)

     23           COMES NOW, Plaintiffl and for his first cause of action against Defendant GDLS and

     24   DOES l-100, and complains and alleges as follows:

     25           Zf.     Plaintiff hoeby te-alleges and incorporates herein by refetence all the prior

     26   paragraphs.

     27           24.     Plaintiff is informed and believes, and thereupon all€ges, that at all times herein

     28   Defendants GDLS and DoES 1-100 inclusive, and each of them, were engged in the business             of
          ,roorr_,                                           4 , ..___
                                               COMPI.AINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 7 of 15 Page ID #:12




      I   manufrcturing, lesting, marketing, distributing. selling aod monitoring its products in the market

      2   place including the subject Abrams tank.

      3               25.     Plaintiff is informed and believes, and thereupon alleges, that at all times herein

      4 Defendants GDIS, and DOES l- 100 were negligent and such negligence was the proximate cause

      5   of the occurrence in question by vimre of the following.

      6               26.     At all relevant times,      Defendants GDLS and DOES I -100 were manufacturcd,

      7   inspected, tested, iostalled, marketed, maintained, repairc(                sol(   distributed, delivered, and

      8   performed other services for the M I A          I   Abrams tank at issue and/or one or more of its componant

      9   parts, which was delivered           to and located at MCAGCC at all               relevant times, pursuant to

     l0 contractual agreanent with the              US Marine Corps ftereinafter USMC).

     ll               27.     Based upon information and beliel Defendants GDLS and DOES 1-100 were

     t2 negligent in connection with manufacturing, inspecting, testing, installiDg, marketfug, maintaining,
     l3 repairing, selling, distributing, delivering, and performing other services for the MlAl Abrams
     l4 tank at issue and/or one or           more of its component parts, which was delivered to atrd located at

     l5 MCAGCC             at all relevant times.

     r6               28.     Defendants GDLS and DOES              l-100 failed to manufachre,     inspect, test. install,

     l7 market, maintain, repair, sell, distribute, deliver, and/or perform other services for the MlAl
     l8 Abrdms tank at issue and/or           one or more of its     co[ponslt   parts to meet the basic safety sandards

     l9 required by USMC and/or other applicable regulations or contractual specifications for such                       a

     20 product.

     2t               29.     As a direct and proximate result of Defendants GDLS and DOES l-100's conduct,

     22   the M t A    I   Abrams tank at issue and/or one or more of its conponent parts was out of compliance

     23   with the contractual and/or safety             requiremenB    set forth by USMC and/or other applicable
     24   regulations or specifications on MCAGCC and which as alleged proximately caused injury to

     25   Plaintiff.

     26               30.      As a direct and proximate result of Defendants GDLS and DOES l-100's conduct

     27   in the mauufacturc,         inspect, test, in$all, market, maintain' repair, wan-anty, sale, diskibution,

     28   deliver, and performance of other services for the            MlAl   Abrams tank at issue and/or one or more

          m5r027- |
                                                        COMPLAINT FOR DAMACES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 8 of 15 Page ID #:13




      I   of its component parts, the   MlAl   Abrams tank at issue and/or one or more of its compon€nt parts

      2   created a dangerous condition for Marines training          in the MlAl Abrams Ank at issue thereby
      3   subjecting them to an unreasonable risk offire, injury and damage.

      4           31.      On or about April 16, 2017, Ptaintiffs platoon was conducting a non-live crew

      5   gunnery training evolution. During this evolution, Plaintiff was operating         MlAl   Abrams Tank

      6   S/N 579692, when t're tank and./or one or more of its component parts malfunctioned resulting in

      7   an explosion and fire seriously injuing Plaintiff. gr$ 1s1 [sfenrlant GDLS and DOES l-100's

      8   conduct, the incident in question and Plaintiffs' injuries and damages would uot bave occurred.

      9           32.      At all times herein mentioned Defendant GDLS and DOES 1-100 had a duty                to

     t0 exercise reasonable care           in the manufacture, assembly, inspection,          testing, marketing,
     II   maintanance, repair, warranty, sale, distribution, delivery, and performance of other services for

     l2   the   MlAl   Abrams tank at issue and./or one or more of its component parts.

     l3           33. h        addition,   in the event the      manufacturing, assembly, inspection, testing,
     l4 marketing, maintenance, repair, warranty, sale, distribution, delivery, and performance of           other

     l5 services for t}e     MlAl    Abmms taok at issue and/or one or more of its component parts was

     l5   subcontracted by Defendant GDLS to a Doe Defendant, Defendant GDLS owed a non-delegable

     t7 duty to utilize special safeguards and precautions, as established by contract and the Marine          and

     l8   Departsnent of Defense statut€s and regulations to ensure the safety    ofall   Marines and   ofPlaintiff
     t9 operating the MlAl Abrams tank at issue on MCAGCC and to provide                a product that conformed

     20   to the specifications requested.

     2t           34.      Defendans brcached their duty         of   reasonable carc   to Plaintiff in that they
     n    negligently manufactured, assembled, inspected, tcsted, markele4 maintained, repaired,
     23   warrurtie4 sol4 distribute4 delivered, and performed other services for the        MlAl   Abrams tank

     24   at issue and,/or one or morc of its component parts.

     25           35.     Defendants were negligent, negligent per se, and grossly negligent, and acted

     26   recklessly, intentionally, and/or with an utterly wanton disregard for the rights and safety of

     27   Plaiotiff and others for failure to provide a pmduct which conformed !o the contractual
     2E
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 9 of 15 Page ID #:14




      I   specifications for the tank at issue ard/or one or more of its component parts and failure to

      2   properly manufacture the taDk at issue and/or one ot more of its component parts.

      3              36.   Defendants knew     or should have knowl that Marines who operated the tank                 at

      4 issue, such as Plaintiff, would foreseeably suffer injury as a result of the Defendatrts' conduct.

      5   Specifically, Defendants knew or should have known tlrat Marines who operated the tank at issue

      6   would not and could not reasonably be expected to avoid the dangerous conditions caused by

      7   Defendants' negligent conduct and that, as a result, Plaintiffwould trc injured      as   herein alleged.

      8                                       SECOND CAUSE OF ACTION

      9                                     (STRICT PRODUCT LIABILITYI

     10              COMES NOW, Plaintiff, and for her second cause of action against Defendants GDLS and

     ll   DOES l-100, and complains and alleges        as   follows:

     t2              37.   Plaintiff hereby re-alleges and incorporates herein by reference all the prior
     l3   paragraphs.

     t4              38.   At all relevant times   Defendants GDLS and DOES l-100 was the, manufacturer,

     t5 distributor and seller of the specific Abrams tank, which is the subject ofthis lawsuit.
     l6              39.   At   the time of the flight in question, the Abrams tank operated by Plaintiff and his

     17   fellow marines in zubstantially the same condition as it was when it left Defendatrts GDLS and

     l8 DOES l- 100's       possession.

     l9              40.   At 8ll relevmt times, Plaintiff     and his fellow marines used the Abrarns tank       in   a

     20   way that was reasonably foreseeable to Defendants GDLS and             mES l-100 and the Defendants
     21   GDLS and DOES l-100 failure to provide a tank that conformed to the specifications requested
     22   and required was a substantial factor in causing the subject     fre   and rcsulting injuries and damages

     2t   to Plaintiff.

     24              4t.   At all relevant dmes the Abrams      taDk was defective and unreasonably dangerous.

     25              42.   By vimre of the deviations from required specifications, defects, and conditions in

     26   the subject tank, the risks associated with the deviations, defects, and conditions, far outweigh any

     27   benefits taking inro account the potential harm to the tank occupants, the likelihood that this harm

     2E

          m5r0?7-)

                                                 COMPI.AINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 10 of 15 Page ID #:15




      I would occur, the existence of several             altemative designs at the time ofthe desigr and manufacture

      1    and the cost of safer altemative designs

      3                   43.      The subject tank's failure to perform safely and failure to conform to             the

      4    contractual specifications were substantial factors in causiog harm and damages to Plaintiff.

      5                   M.       Additionally, the subject tank was dangerous and defective in that the product

      6    lacked sufficient instructions and warnings for safe use.

      7                   45.      Defendants GDLS and DOES 1-100 manufactured, distributed and sold the subject

      8    tanks with c€rtain risks which were           loown or loowable by Defendants GDLS and DOES l-100

      9    and were within the realm            of scientific knowledge available to Defendants GDLS and DOES 1'

     l0 lfi)     at the time of its manufacturc, distribution and sale.

     ll                   46.      The risks associated with ank occupied by Plaintiff and his fellow marines
     t2 presented a substantial danger to Plaintiff           and others.

     13                   47   .   The USMC, Plaintilf, and his fellow marines, as inteoded r:sers of the tank, would

     14    not have recognized the potential risks associated with their use of the Defendants GDLS and

     l5 DOES l- 100 taDk.
     t6                   48.      Defendants GDLS and DOES          l-l00   therefore failed   io   adequately wam and

     t7 instruct          users, including Plaintiff and his fellow marines, of the potential risks associated with   is
     l8    product.

     l9                   49.      At all relevant times, Plaintiffand his fellow marines used the subject tank in a way
     20    that was reasonably foreseeable to Defendants GDLS and DOES                 l-100' As a result of the lack of

     2l    sulficient instructions and warnings for safe use, Plaintiff was harmed and sustained scrious
     4,,   pasonal injuries and damages.

     23                   50.      The lack of sufficient instructions or warnings for safe use of the tank was        a

     24    substantial factor in causing the subject 6r", 11r".ssulting harm to Plaintiff.

     25                                              TEIRD CAUSE OF ACTION

     26                                             TBREACH OF WARRANTIES)

     27                   COMES NOW, Plaintifl, and for her third cause of action Defendants GDLS and DOES             l-
     28    100, and complains and alleges as follows:

           mi210!7-   l                                              8
                                                        COMPTAINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 11 of 15 Page ID #:16




       I            51.     Plaintiff hereby re alleges and incorporates herein by reference all the prior
       2   paragraphs.

       3            52.     GDLS and DOES l-100 expressly and impliedly reprcsented that the subject tank

       4 was safe and confomred to the requisite specifications.

       5            53.     GDLS and DOES l- l 00 did not disclose to Plaintiff or the USMC that the tank did

       6   not conform to requisite specification, was prcne to files, ot that it was not    fit for   its intexded

       7   purpose and/or safe for its intended use.

       8            54.     At all times GDLS    and DOES l-100 held itself out to puchasers and intended

       9   users, including the USMC, Plaintiff, and his fellow marines, as the world's leading producer        of
      l0 nrain combat tanks sn:ch as the subject Abrans and for being known for              manufacturing and

      ll   delivering tanks that would conform to the standards and specifications requested.

      l2            55.     In the condition in which the tank was sold and delivercd to the USMC, it was not

      l3 suitable for its   intended purpose and use, resulting in harm and damages to Plaintiff'

      t4            56.     At the time ofthe purchase, GDLS and DOES l-100 knew or had          reason to know

      r5   that Plaintiffand his fellow marines intended to use the product for a pafllcular purpose.

      t6            57.     At the time of purchase, GDLS and DOES l-100 knew or had reason to know that

      t7 Plaintiff and his fellow marines would rely upon GDLS and DOES 1-100 skill             and judgment to

      l8   select or firmish a product that was suitable for the panicular purpose.

      l9            58.     The USMC, Plaintiff and his fellow marines justifiably relied on GDLS and DOES

     20    l-100 skill andjudgrrent in making the decision to purchase and utilize the subject Enk.

     2t             59. With its        inherent manufacturing defects, non-conformance             to    requisite

     22    specifrcations, and lack of adequate warnings and instructions, the product was not suitable for the

     23    particular purpose.

     24             60.     As a result of the unsuitabitity of the product and its failure to meet the intended

     25    puposes, Plaintiff sustained serious injuries and dam6gss. Plaintiff was dznaged as a result         of
     26    GDLS and DOES 1-lOO failure to provide a product suitable for the particular purpose6 for which

     27    it was utilized by Plaintiff and his fellow marines.

     28

           't"''t                                ,,,=.     :-9==,==,===
                                                 COMPLAINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 12 of 15 Page ID #:17




      I                 61.     GDLS and DOES I-100 failure to provide a tank suiable for Plaintiffs use was a

      2    subsantial factor in causing Plaintiffs injuries and damages.

      3                 62.     GDLS and DOES I-100 expressly represented that the tank was safe and in
      4 conformanCe and compliance with requisite specifications when, in fac! it was not            as represented.


      5                 63.     GDLS and DOES l-100 made assurances to the USMC that the tank was safe and

      6    that   it   conformed ro the requisite standards and specifications along with GDLS and DOES            l-
      7    100's method of rranufacturing, assembling, testing, and delivering such tanks.

      8                 64.     Contary to the express representations made by GDLS and DOES l-I00' tlre         tanl<

      9    contained dangerous defects and conditions which were accompanied by inadequate wamings and

     l0 instructions for         safe use, rendering   it unsafe and therefore not manufactured, distributed and sold

     1l    as expressly represented by GDLS and DOES l-100.

     12                 65.     GDLS and DOES l-100 failure to deliver the product as expressly or impliedly

     l3    represented was a substantiai factor in causing the fire and damages to Plaintiff.

     l4                 66.     The conduct of GDLS and DOES l-100 was a substantial factor atrd proximate

      I5   cause       of dte serious personal injuries sustained by Plaintiff.

     l6                                           FOI,IRTH CAUSE OT ACTION

     t7                                             G}GMPLARYDAMAGES)
      r8                COMES NOW, Plaintiff, and for her third cause of action Defendants GDLS and DOES            l'
     19    100, and complains and alleges as follows:

     20                 67.     Plaintiff hereby re-alleges and incorporates berein by referqtce all the prior
     2l    paragraphs.

     22                 68.     The above described corduct of Defendants GDLS and DOES 1'1(X) by' through'

     23    and urder ttreir ofticers, directors, employees, and their managmg agents, was in conscious
     24    disregard of plaintilPs rights and the safety of consumers an4 therefore, Plaintiffis entitled to and

     25    seeks and award ofexemplary or punitive damages pursuant to Califomia Code of             Civil Procedure

     26    g 32g.4 in an amount suflicient to punisb, deter, and prevent GDLS and DOES l-100 from
     27    engaging in such conduct in the future up to the limits of their financial condition and to make an

     28    example ofthem for the benefit ofthe public and those who may suffer fuhx.e harm rcsulting from


                                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 13 of 15 Page ID #:18




      I the unusually     datrgerous and preventable characteristics       of GDLS and DOES l-100's Abrams
      2   tank.

      J            69.    Plaintiff is informed and believes, and thereupon alleges that, prior to April l6s,

      4   2017 GDLS and DOES 1-100 acted with malice in that they engaged in despicable conduct and

      5   consciously disregard the rights, safety, and welfare of the Plaintiffthereby entitling Plaintiffto an

      6   aware of punitive damages. Pdor to the subject incident, GDLS and DOES l-100 had knowledge

      7   that its tank had unreasonable risks of fires and that it deviated from requisite specifications.

      8   GDLS and DOES l-100 nevertheless consciously chose to ignore these known risks of fires
      9   without warning to consumers and users. Further GDLS and DOES 1-100's conduct after the

     10   incident is fiuther evidence of their conscious disregard for the safety of consr.men and users.

     ll   GDLS and DOES l-100 failed to take steps to eliminate or r€duce the dangers in its product to

     12   prctect members of the consuming public. For engaging in this conduct GDLS ard DOES 1-100

     l3 should be      made an example ard caused to incur financial penalty through exemplary or punitive

     14   damages. Said acts and omissions v/ere ratified by managerial employees of GDLS and DOES                    l-
     l5   100 and all were carried out   with the consent of the officers, direclors' and/or managing ageots.

     t6                                                  DAMACES

     17            '7O.    As   a proximate   result of Defendants' conduct, Plaintiff sustained severe bums and

      l8 other injuries to his body which resulted in physical pain, mental anguish, disfigurement,
     19   disability, and other medical problems. Plaintiff has sustained severe pain, physical impairment,

     20   disability, disfigurement, discomfort, mental anguish, and distress. In all reasonable probability,

     21   Plaintifs physical pain, physical impairment and ment              l   anguish   will   continue indefinitely.

     7)   Plaintiffhas also suffered a loss of eamings in the past,   as   well as a loss of filh.ue eaming capacity.

     23   Plaintiff has incurred and will incru pharmaceutical and medical expenses in connection with his
     24   iuj uries.

     25            71.     Plaintiff is also entitled to and seeks punitive damages against Defendants because

     26   the aforementioned acrions of Defendants were to the level of culpability that gives rise to such

     27   damages. Defendants' actions and/or omissions were malicious,              willful,     reckless, and wanton.

     28


                                                  COMPLAINT FOR
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 14 of 15 Page ID #:19




       I   PlaintifPs injuries were caused by malicious, willful, reckless, or wanton acts or omissions of
      ,l
           Defendant and/or their employees, agents, or rcpresentatives.

      3                                       PRAYER FOR DAMAGES

      4           WHEREFORE, in accordance with Califomia Code of Civil Procedure $ 425.10 Plaintiff

      5    prays forjudgment as follows against all Defendants:

      6          l.       For general damages in an amount in excess of Fifty Thousand                    Dollars

      7          ($50,000.00),

      8          2.       For economic damages in an amount to be detemined according to proof;

      9          3.       For pmt and fuhre medical care expenses of Plaintiff according to proof;

     l0          4.       For past and future loss of eamings (and/or   profis) of Plaintiff according to proof;

     1l          5.       For past and furure physical pain and discomfort;

     t2          6.       For past and future mental anguish and distress;

     13          7.       For past and future disfiguement;

     r4          8.       For past and fuorre disability;

     I5          9.       For past and fuurre fright, nervousness, axiety, worry, and apprehension;

     r6          10.      Forpast and fuhrrc loss of consortium;

     17          I l.     For pre-judgrnent and pos-judgment interest according to proof;

      l8         12.      For costs as provided by law; and

     t9          13.      For all such other reliefas the Court deems necessary,just and proper.

     20    DATED: April I l, 2019                     KIESEL LAW LLP

     2t
     22

     2l                                                     Paul R. Kiesel
                                                            Melanie Palmer
     24
                                                            ARNOLD & ITKIN
     25                                                     Jason A. I&in (Pra Hac l/ice Pending)
                                                            Noah M. Weier (Pro Hac Vice Pending)
     26

     27                                                     Atorneys for Plaintill Mauhew Maddux

     28

           m5r027-r                                           12
                                                COMPLAINT FOR DAMAGES
Case 2:19-cv-05815-CAS-SS Document 1-1 Filed 07/05/19 Page 15 of 15 Page ID #:20




                                        EMAID      FORJURY TRIAI

                Plaintiff Matthew Maddux hereby demands a trial by jury to the full exteot pennitted by

         law.

         DATED: April   ll,20l9                 KIf,SELLAWLLP



                                                      Piul R. Kiesel
                                                      Melanie Palmer

                                                      ARNOLD & ITKIN
                                                      Jason A. ltkin (Pro Hac ltice Pending)
                                                      Noah M. Wexler (Pro Hac Izrce Pending)

                                                      Attorneys   for Plaintif Matthew Maddut




         msl3027-r                                     13
                                          COMPLA]NT FOR DAMAGES
